IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00046-CR

JUSTIN S. MATHEWS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2011-1351-C1


                         MEMORANDUM OPINION


      Justin Mathews appeals from a conviction for aggravated robbery for which he

was sentenced to life in prison. TEX. PEN. CODE ANN. § 29.03 (a)(2). Mathews complains

that the trial court erred by providing a misleading instruction regarding good conduct

time and erred in instructing the jury not to consider “sympathy” in assessing

punishment. We affirm.
Parole Law and Good Time Jury Charge Instruction

       Mathews complains in his first issue that the jury charge’s instructions regarding

parole and good time were erroneous because the instructions allow the jury to

consider that a defendant might be released early solely due to accruing good conduct

time. Mathews contends that the statutory language required to be set forth pursuant

to Code of Criminal Procedure article 37.07, section 4(a) in the jury charge is insufficient

and misleading. Mathews did not object to the jury charge on this basis. We have

previously decided this precise issue against Mathews’s position and are not persuaded

to reconsider our ruling. See Gaither v. State, No. 10-11-00129-CR, 2012 Tex. App. LEXIS

5252 at *3, (Tex. App.—Waco June 27, 2012, no pet. h.) (mem. op.) (not designated for

publication). We overrule issue one.

Sympathy

       Mathews complains in his second issue that the trial court erred by instructing

the jury not to consider “sympathy” in its deliberations in the jury charge in the

punishment phase of his trial. Mathews did not object to the jury charge on this basis.

We have also previously decided this issue against Mathews’s position and are not

persuaded to reconsider our ruling. See Gaither v. State, No. 10-11-00129-CR, 2012 Tex.

App. LEXIS 5252 at *4, (Tex. App.—Waco June 27, 2012, no pet. h.) (mem. op.) (not

designated for publication); Lewis v. State, No. 10-09-00322-CR, 2011 Tex. App. LEXIS

6074 at *4 (Tex. App.—Waco Aug. 3, 2011, no pet.) (mem. op.) (not designated for


Mathews v. State                                                                      Page 2
publication); Turner v. State, No. 10-09-00307-CR, 2011 Tex. App. LEXIS 6072 at *4, (Tex.

App.—Waco Aug. 3, 2011, no pet.) (mem. op.) (not designated for publication); Wilson

v. State, 267 S.W.3d 215, 219-20 (Tex. App.—Waco 2008, pet. ref’d).        We overrule

Mathews’s second issue.

Conclusion

       Finding no error, we affirm the judgment of the trial court.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 30, 2012
Do not publish
[CRPM]




Mathews v. State                                                                   Page 3